The Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 14869117 (Patent No. 10592844) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2020, 6/18/2020 and 1/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Skaaksrud (20120246077), Jones (6975998), Kampert (20070050200), Kalajan (6202156) which describes system associated with an electronic marketplace, the computer system 3 configured to provide notifications to a user device about a delivery of an item to a destination 4 associated with the user device, 

The prior art fails to explicitly teach:
The prior fails to specifically teach the combination of establishing communication link between apparatus and a node of the LAN, communication performed based on transmitting the token from the apparatus to the node and on an authentication (authentication using token) of apparatus by the node, then, cause an event with the delivery based on determination that there has been a communication between apparatus and node was maintained for a predefined period of time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628